DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 9-10 are objected to because of the following informalities:  
Claim 7 is objected to for referring to “a position sensor” when it is unclear whether this is a part of one of the claimed “implanted sensing system” of claim 1 or whether this is a sensor distinct from the implanted sensing system. 
Claim 9 is objected to for claiming the implanted crystals “define relative positions” but it is unclear what has the relative positions, and what this means. Based on the specification the Examiner will interpret this as indicating the crystals are implanted at locations distinct from other crystals.  
Claim 10 is objected to for referring to “a force sensor” when it is unclear whether this is a part of one of the claimed “implanted sensing system” of claim 1 or whether this is a sensor distinct from the implanted sensing system. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “closed-loop controller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for claiming the closed-loop controller “servos to the control target” since “servo” is a noun and not a verb. It is unclear what it means “to servo to” something. 
Further, the specification doesn’t describe any “closed loop controller”, making it unclear whether this is actually a physical controller, separate and distinct from the claimed “motor controller” as is claimed, or whether this is something else like a concept or part of a function of the motor control (e.g. the motor control allows closed-loop control so that the actuator of the prosthesis partially restores function of the limb). The specification appears to indicate that the “closed-loop controller” might not actually be a physical element, but rather an idea or function of the motor controller or prosthesis/orthosis/exo as a whole. Accordingly, for the purposes of examination the Examiner understands the “closed-loop controller” to be one in the same as the motor controller, so that the motor controller is capable of performing at least processing the measured muscle signal to forma control target, and to also actuate the prosthesis/exo/orthosis to the target which partially restores function to the user.
However, clarification is required. 
Remaining claims are indefinite for depending on an indefinite claim.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flaherty et al. (US 20060167564 A1) hereinafter known as Flaherty.
Regarding claim 1 Flaherty discloses a prosthesis/orthosis/exo ([0008]) for restoring lost functionality to a subject that suffers from at least partial loss of a limb (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Flaherty discloses (as detailed above) all the structural limitations required to perform the recited functional language of “restoring lost functionality to a subject” suffering from loss of part of a limb, therefore was considered to anticipate the claimed apparatus. See for example the Abstract, [0007]), comprising:
an implanted sensing system ([0009] biological interface apparatus which includes sensors (This is stated as an “intended use” of the claimed sensing system.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Flaherty was considered capable of performing the cited intended use of being implanted. See for example [0008], [0036] the sensors can be implanted in a location which allows detection of neural signals and cellular activity) that measures a muscle state of a muscle of the subject to generate a measured muscle signal (this is likewise stated as a “functional limitation” of the sensing system (see explanation above). See also [0007]-[0008] and [0025] EMG signals indicate whether the muscle state is excited/not excited);
a motor controller ([0038] processing unit 130) that processes the measured muscle signal to form a control target for a joint of the prosthesis/orthosis (This is likewise claimed as an “intended use” of the claimed controller.  See the explanation/rejection above regarding intended use limitations. See also [0007] and [0038] the processing unit receives the sensor signal and sends out a processed signal to control the prosthesis); and 
a closed-loop controller (see the 112b rejection above: this controller is understood to be a part of the controller as a whole) that servos to the control target by commanding an actuator of the prosthesis/orthosis to at least partially restore the lost functionality to the subject (this is claimed as an “intended use” of the controller (see explanation above). See [0007]-[0008]; [0038]-[0040] the processed signals are sent to command the prosthesis actuator/motor).
Regarding claim 16 Flaherty discloses the prosthesis/orthosis of claim 1 substantially as is claimed,
wherein Flaherty further discloses the muscle includes a pair of agonist and antagonist (this isn’t a part of the positively claimed prosthesis/orthosis).
Regarding claim 17 Flaherty discloses the prosthesis/orthosis of claim 16 substantially as is claimed,
wherein Flaherty further discloses the motor controller is configured to receive information about joint position/torque in the prosthesis/orthosis and relay that information by selective stimulation of a muscle via electrodes to cause the subject to sense the joint position/torque of the device (this is stated as an “intended use” of the controller (see explanation above) which doesn’t further limit the structure of the claimed prosthesis/orthosis. See also [0079]).
Regarding claim 18 Flaherty discloses the prosthesis/orthosis of claim 17 substantially as is claimed,
wherein Flaherty further discloses the motor controller employs a biomimetic model of the limb to map measured joint torque of the prosthesis/orthosis to corresponding muscle-tendon forces of the muscle pair (this is stated as an “intended use” of the controller (see explanation above) which doesn’t further limit the structure of the claimed prosthesis/orthosis) and 
the controller is configured to selectively stimulate the muscle of the pair that is associated with joint torque in the same direction as the measured joint torque to modulate force on the other muscle of the pair (this is stated as an “intended use” of the controller (see explanation above) which doesn’t further limit the structure of the claimed prosthesis/orthosis).
Regarding claim 19 Flaherty discloses the prosthesis/orthosis of claim 16 substantially as is claimed,
wherein Flaherty further discloses the motor controller employs a biomimetic model of the limb to map the muscle state of the muscle of the pair and an EMG signal strength measured at the muscle into a corresponding joint state/torque of the device (this is stated as an “intended use” of the controller (see explanation above) which doesn’t further limit the structure of the claimed prosthesis/orthosis).
Regarding claim 20 Flaherty discloses the prosthesis/orthosis of claim 1 substantially as is claimed,
wherein Flaherty further discloses a sensory controller ([0079] processing unit which provides patient feedback) that maps detection of at least one of stress/strain/contact/pressure/force/shear applied at the device into stimulation of an actuator muscle coupled to an exerting forces on a skin patch of the subject to provide the subject with cutaneous feedback from the device (this is stated as an “intended use” of the controller (see explanation above) which doesn’t further limit the structure of the claimed prosthesis/orthosis. The Examiner notes that whether or not the feedback is cutaneous or not depends entirely upon a location of the feedback electrode (which is an intended location of placement as opposed to a part of the claimed prosthesis/orthosis itself).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty as is applied above in view of Koeneman et al. (US 7725175 B2) hereinafter known as Koeneman.
Regarding claim 2 Flaherty discloses the prosthesis/orthosis of claim 1 substantially as is claimed,
but is silent with regards to the muscle state being muscle length, velocity or force.
However, regarding claim 2 Koeneman teaches wherein sensors used for prosthetic/orthotic/exo control include sensors which are capable of measuring muscle length, velocity, or force (the Examiner notes the “muscle state” has been claimed as a property that the claimed “sensing system” is capable of measuring, and since the sensing system is understood capable of measuring one of length/velocity/force (Column 6 lines 16-20; force sensor), the sensing system is understood capable of meeting the claim limitation.). Flaherty and Koeneman are involved in the same field of endeavor, namely prosthetic/orthotic/exo control via sensor information. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis/exo of Flaherty so that the sensor information included muscle length, velocity, or force such as is taught by Koeneman since these parameters are understood and known in the art as being useful for reading muscular intent and attempted control. The incorporation or use of a variety of sensor inputs to increase the accurateness of the invention would have occurred to the person of ordinary skill in the art.
Regarding claim 4 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 2 substantially as is claimed,
wherein Koeneman further teaches the muscle state includes muscle force (see the rejection to claim 2 above).
Regarding claim 5 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 2 substantially as is claimed,
wherein the Combination further teaches the control target includes a joint state/impedance/torque (the Examiner notes that the “control target” is simply a product of a process the “motor controller” is intended to perform, and doesn’t further physically limit the claimed prothesis/orthosis. However, also see Flaherty [0010] who teaches the torque is controlled by the torque generating assembly to control the joint torque (which would include a joint’s state), and also see Koeneman who teaches muscle impedance (stiffness) is known to be useful for control of a joint (Column 12 lines 6-28)).
Regarding claim 6 Flaherty discloses the prosthesis/orthosis of claim 1 substantially as is claimed,
wherein Flaherty further discloses the sensing system is capable of being implanted ([0008], [0036]),
but is silent with regards to the sensor being a position or force sensor.
However, regarding claim 6 Koeneman teaches wherein sensors used for prosthetic/orthotic/exo control include a force sensor (Column 6 lines 16-20; force sensor). Flaherty and Koeneman are involved in the same field of endeavor, namely prosthetic/orthotic/exo control via sensor information. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis/exo of Flaherty so that the sensing system includes a force sensor such as is taught by Koeneman since force information is understood and known in the art as being useful for reading muscular intent and attempted control. The incorporation or use of a variety of sensor inputs to increase the accurateness of the invention would have occurred to the person of ordinary skill in the art.
Regarding claim 12 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 6 substantially as is claimed,
wherein Flaherty further discloses the motor controller employs a measured force to estimate joint state and torque of the device (this is stated as a further “intended use” of the controller (see explanation above) which doesn’t further limit the claimed prosthesis/orthosis. However, see also Flaherty [0010] who describes how the joint movement device applies a specific torque; and Koeneman Col 6 lines 16-17 who teaches force can be measured in addition to EMG signals to calculate the desired joint position and displacement).

Claims 3-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty as is applied above in view of Hettrick et al. (US 20060224203 A1) hereinafter known as Hettrick.
Regarding claim 3 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 2 substantially as is claimed,
but is silent with regards to the muscle state being measured being capable of being muscle length and velocity.
However, regarding claim 3 Hettrick teaches wherein a muscle’s state can be measured utilizing piezoelectric sonomicrometry crystals ([0077]) (the Examiner notes that these crystals are understood to be capable of measuring muscle state including length and velocity). Flaherty and Hettrick are involved in the same field of endeavor, namely implantable electrodes for measuring muscle function. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis of the Flaherty Koeneman Combination so that the electrodes measuring the muscle state include piezoelectric sonomicrometry crystals such as is taught by Hettrick, since velocity/length information is understood and known in the art as being useful for reading muscular intent and attempted control. The incorporation or use of a variety of sensor inputs to increase the accurateness of the invention would have occurred to the person of ordinary skill in the art.
Regarding claim 7 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 6 substantially as is claimed,
but is silent with regards to there being a position sensor and wherein the position sensor includes a plurality of piezoelectric crystals.
However, regarding claim 7 Hettrick teaches wherein a muscle’s state can be measured utilizing piezoelectric sonomicrometry crystals ([0077]) implanted in the muscle (this is likewise stated as an “intended use” (intended method/location of implantation). See the explanation above.) The Examiner notes that these crystals are understood to be capable of measuring muscle position. Flaherty and Hettrick are involved in the same field of endeavor, namely implantable electrodes for measuring muscle function. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis of the Flaherty Koeneman Combination so that the electrodes measuring the muscle state include piezoelectric sonomicrometry crystals such as is taught by Hettrick, since muscle position information is understood and known in the art as being useful for reading muscular intent and attempted control. The incorporation or use of a variety of sensor inputs to increase the accurateness of the invention would have occurred to the person of ordinary skill in the art.
Regarding claim 8 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 7 substantially as is claimed,
wherein Hettrick further teaches the crystals include sonomicrometry crystals ([0077]).
Regarding claim 9 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 8 substantially as is claimed,
wherein Hettrick further teaches the crystals define relative positions (this is understood to be inherent within how sonomicrometry piezoelectric crystals work) and the motor controller employs the relative positions of the crystals to establish a control target of measurement of at least one of speed and length of the muscle to thereby estimate a joint state of the device to control the device with the motor controller (this is attempting to further limit an intended use of the “control target” intended on being generated by the motor controller, and thus doesn’t further limit the claimed prosthesis/orthosis.).
Regarding claim 10 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 9 substantially as is claimed,
wherein Flaherty further discloses the sensor is intended to be planted at the muscle (this is stated as an “intended use” of the sensor (see explanation above)), and 
wherein Koeneman further teaches force sensors can be used to measure a muscle state (Column 6 lines 16-20);
and wherein the Combination further teaches estimating the joint state further includes measuring with the force sensor the force applied by the muscle and combining that measurement with the measurement of at least one of speed and length of the muscle (this is an attempt to further limit a product of an intended method of use of the claimed controller above, which doesn’t further limit the structure of the prosthesis/orthosis. The EMG sensor of Flaherty, force senor of Koeneman, and sonomicrometry sensor of Hettrick are understood to all be capable of relaying the information to a controller so that the controller can act as claimed.).
Regarding claim 13 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 12 substantially as is claimed,
wherein Flaherty further discloses the motor controller employs a muscle model to estimate force using an EMG signal strength measured at the muscle (this is stated as a further “intended use” of the controller (see explanation above) which doesn’t further limit the claimed prosthesis/orthosis. Further, Flaherty teaches the EMG signal measurement (see explanation/rejection to claim 1 above)),
but is silent with regards to the motor controller being capable of using the measurement of the length/speed of the muscle.
However, regarding claim 13 Hettrick teaches wherein a muscle’s state can be measured utilizing piezoelectric sonomicrometry crystals ([0077]) (the Examiner notes that these crystals are understood to be capable of measuring muscle state including length and speed). Flaherty and Hettrick are involved in the same field of endeavor, namely implantable electrodes for measuring muscle function. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis of the Flaherty Koeneman Combination so that the electrodes measuring the muscle state include piezoelectric sonomicrometry crystals such as is taught by Hettrick, since speed /length information is understood and known in the art as being useful for reading muscular intent and attempted control. The incorporation or use of a variety of sensor inputs to increase the accurateness of the invention would have occurred to the person of ordinary skill in the art. Accordingly, the motor controller of the Flaherty Koneman Hettrick Combinations is understood capable of employing a muscle model to estimate force using the measurement of the length/speed of the muscle as well as an EMG signal strength measured at the muscle.
Regarding claim 14 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 13 substantially as is claimed,
wherein Flaherty further discloses an electrode implanted at the muscle (this is stated as an “intended use” of the sensor (see explanation above regarding “intended use” of elements of the system, and also the explanation/rejection to claim 1 above in which implanted sensors are disclosed).)  which is capable of measuring the EMG signal strength (this is stated as a “functional limitation” of the electrode (see explanation above) which an electrode is understood capable of doing. See also [0048], [0007], [0025] EMG sensors can be implanted to detect EMG signals).
Regarding claim 15 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 14 substantially as is claimed,
wherein Flaherty further discloses the electrode is implanted on an epimysium of the muscle or intramuscularly (this is stated as a further “intended use” of the electrode  (see explanation above) which doesn’t further limit the claimed prosthesis/orthosis).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty, Koeneman, and Hettrick as is applied above and further in view of Wenstrand et al. (US 20140067083) hereinafter known as Wenstrand.
Regarding claim 11 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 10 substantially as is claimed,
but is silent with regards to the composition of the force sensor.
However, regarding claim 11 Wenstrand teaches the utilization of a strain gauge within prosthetic/exo/orthotic devices ([0036]). Flaherty and Wenstrand are involved in the same field of endeavor, namely prosthetic control. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis of the Flaherty Koeneman Hettrick Combination so that the force sensor is a strain gauge as is taught by Wednstrand since this type of sensor is widely known, and well-understood to be an adequate force sensor in the prosthetics art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/12/22